Citation Nr: 0109570	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a shrapnel wound to the 
right arm.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June to October 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that determination, the RO 
denied the claim of service connection for a fragment wound 
to the right arm as not well grounded.  The appellant 
disagreed and this appeal ensued.  


REMAND

On November 9, 2000, while this appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, eliminating the requirement of a well-grounded claim 
and fundamentally altering VA's duty to assist.  Because the 
RO denied the claim on the well-grounded standard, the claim 
must be remanded for development in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under these requirements, VA must: 
provide the appellant with application forms and notify him 
of an incomplete application; provide him with notice of 
required information and evidence necessary to substantiate 
the claim; make reasonable efforts to assist him in obtaining 
evidence necessary to substantiate the claim; make every 
reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified; and, in appropriate cases, provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A).  

As the appellant alleged he suffered a fragment wound to the 
right arm during his service, an examination is likely 
necessary.  The case is REMANDED for the following 
development:

1.  The RO should ensure that the record 
is fully developed in accordance with the 
revised obligations set forth in the 
Veterans Claims Assistance Act of 2000.  
In accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained, and 
that it afford the appellant a medical 
examination, based on a complete review 
of the claims file, to determine whether 
it is as likely as not that the appellant 
suffered a fragment wound to the right 
arm during service.  All development 
attempted should be documented in the 
claims file and all applicable records 
obtained should be associated with the 
claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




